DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
		REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 26-40, drawn to a tire sealant layer.
Group 2, claim(s) 41-43, drawn to a tire.
Group 3, claim(s) 44, drawn to a process for producing a sealant layer-inner liner combination.
Group 4, claim(s) 45, drawn to a tire.
Group 5, claim(s) 46, drawn to a process of recovering one or more components of a used tire.
Group 6, claim(s) 47, drawn to a process for repairing a punctured tire.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-6 lack unity of invention because even though the inventions of these groups require the technical feature of A tire sealant layer comprising a rubber portion having an upper surface and a lower surface, the rubber portion comprising a mixture of i. 100 parts of at least one rubber selected from the group consisting of butyl rubber (optionally halogenated), natural rubber, polyisoprene, polybutadiene rubber, styrene-butadiene rubber, styrene-butadiene- isoprene rubber, isoprene-butadiene rubber, polychloroprene rubber, EPDM, nitrile rubber, polyisobutylene, and combinations thereof; ii. 90-500 phr of at least one tackifier; iii. optionally one or more extenders in a total amount of no more than 55 phr; iv. optionally at least one hydroscopic substance in an amount of 0.5 to 10 phr; and v. a cure package; and a barrier layer upon the lower surface of the rubber portion wherein the barrier layer has an inner surface facing towards the rubber portion and an outer surface facing away from the rubber portion, wherein the sealant layer has a thickness of 2-8 mm, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Greiveldinger et al. (US 2012/0234449 of record) hereinafter Greiveldinger.
Greiveldinger teaches:
A tire sealant layer comprising a rubber portion having an upper surface and a lower surface (Fig 1: self-sealing layer 11), the rubber portion comprising a mixture of
i. at least one rubber selected from the group consisting of butyl rubber (optionally halogenated), natural rubber, polyisoprene, polybutadiene rubber, styrene-butadiene rubber, styrene-butadiene- isoprene rubber, isoprene-butadiene rubber, polychloroprene rubber, EPDM, nitrile rubber, polyisobutylene, and combinations thereof ([0032-0035]);
ii. at least one tackifier ([0082]);
v. a cure package ([0125]); and
a barrier layer upon the lower surface of the rubber portion wherein the barrier layer has an inner surface facing towards the rubber portion and an outer surface facing away from the rubber portion (Fig 1: protective film 12),
wherein the sealant layer has a thickness of 2-8 mm ([0169]).
Greiveldinger does not explicitly recite 100 pats of at least one rubber.
However, Greiveldinger teaches a range of values for the at least one rubber that overlaps with the claimed value ([0035]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the at least one rubber as taught by Greiveldinger that overlaps with the claimed range.
Greiveldinger does not explicitly recite 90-500 phr of at least one tackifier.
However, Greiveldinger teaches a range of values for the at least one tackifier that overlaps with the claimed value ([0070]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the at least one tackifier as taught by Greiveldinger that overlaps with the claimed range.
Greiveldinger does not teach iii. optionally one or more extenders in a total amount of no more than 55 phr;
iv. optionally at least one hydroscopic substance in an amount of 0.5 to 10 phr.
However, these limitations are not required by the claims since they are optional.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743